Citation Nr: 1030048	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an initial compensable evaluation prior to May 
15, 2007, and in excess of 10 percent as of May 15, 2007, for 
left knee patellofemoral pain syndrome. 

2. Entitlement to an initial evaluation in excess of 10 percent, 
prior to September 22, 2009, for lumbar strain.  

3. Entitlement to an initial rating in excess of 20 percent, from 
September 22, 2009, for lumbar strain.   


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1990 through June 
1990; July 1996 through March 1997; and September 2002 through 
December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The appeal was previously remanded by the Board in 
October 2008 and May 2009 for further development of the record. 

In a June 2010 rating decision, the RO increased the evaluation 
of the Veteran's service-connected lumbar strain disability from 
10 percent disabling to 20 percent disabling, effective September 
22, 2009.  Likewise, in a June 2007 rating decision, the RO 
increased the evaluation of the Veteran's service-connected left 
knee disability from noncompensably disabling to 10 percent 
disabling, effective May 15, 2007.  Because the increases in the 
evaluations of the Veteran's lumbar and left knee disabilities do 
not represent the maximum ratings available for these conditions, 
the Veteran's claims remain in appellate status. See AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1. Prior to May 15, 2007, the Veteran's left knee disability is 
manifested by subjective complaints of pain and swelling, with no 
objective findings of instability, and flexion of the left knee 
to 140 degrees with full extension.  

2. As of May 15, 2007, the Veteran's left knee disability is 
manifested by 90 degrees of flexion and full extension, with no 
additional limitation due to pain, weakness, incoordination or 
fatigability with repetitive motion, and subjective complaints of 
giving way without objective evidence of instability. 

3. Prior to May 15, 2007, the Veteran's low back disability is 
manifested by pain, and forward flexion of the thoracolumbar 
spine to no worse than 70 degrees, but no abnormal gait, 
functional impairment, or incapacitating episodes.  

4. As of May 15, 2007, the Veteran's low back disability is 
manifested by pain with forward flexion of the spine beginning at 
60 degrees and continuing to 90 degrees and demonstrated weakened 
movement and incoordination, but no abnormal gait or 
incapacitating episodes.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation prior to 
May 15, 2007, and in excess of 10 percent as of May 15, 2007, for 
left knee patellofemoral pain syndrome, have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code 5260 (2009).  
 
2. Prior to May 15, 2007, the criteria for an initial rating in 
excess of 10 percent for lumbosacral strain have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5237 (2009).

3. As of May 15, 2007, the criteria for an initial 20 percent 
rating for lumbosacral strain is granted are met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5237 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal arises from the Veteran's disagreement with the 
disability ratings assigned following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, no additional 
discussion of the duty to notify is required.

VA also has a duty to assist a claimant under the VCAA.  The RO 
has taken appropriate action to comply with the duty to assist 
the Veteran with the development of her claims.  The record 
includes service records, VA treatment records, private treatment 
records, and multiple VA examination reports.  The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action is 
necessary to assist the Veteran with the claims.

The record reflects that the facts pertinent to the claim have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what additional 
guidance VA could [provide] to the Veteran regarding what further 
evidence [he] should submit to substantiate [his] claim." Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim.

Increased Ratings -Law and Regulations - General

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

1. Entitlement to a compensable initial evaluation prior 
to May 15, 2007, and a rating in excess of 10 percent 
beginning May 15, 2007, for left knee patellofemoral pain 
syndrome. 

The Veteran contends that her service-connected left knee 
disability is more severe than that which is represented by the 
currently assigned evaluations.  In particular, she asserts that 
she has persistent left knee pain, buckling, and swelling which 
is not alleviated by pain medication or physical therapy.  

The record shows that entitlement to service connection for a 
left knee disability was established in a September 2005 rating 
decision.  A noncompensable evaluation was assigned at this time, 
effective from December 20, 2003.  The Veteran timely appealed 
the assignment of this initial rating.  The evaluation was 
increased to the current 10 percent rating in a June 2007 rating 
decision, effective May 15, 2007.  

The Veteran's left knee disability is rated under Diagnostic Code 
5260, for limitation of leg flexion.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for 
knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 
5260 requires flexion to be limited to 30 degrees, and a 30 
percent evaluation is warranted when flexion is limited to 15 
degrees.  Id.  

Under Diagnostic Code 5261, a 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension to 
be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  

The normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2009).  In the event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral instability, 
and a 30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  

The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997).  

The Board also acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both limitation 
of flexion and limitation of extension of the same leg must be 
rated separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  



Factual Background

A December 2003 VA treatment note reflects complaints of constant 
left knee pain.  An October 2004 X-ray reflects normal findings, 
with no fractures, dislocations, or bone destruction of the left 
knee.  A contemporaneous VA treatment record shows that the 
Veteran's gait was normal; there was no effusion or edema of the 
left knee; deep tendon reflexes were normal; and straight leg 
testing was negative, bilaterally.  The diagnostic impression was 
bilateral knee arthralgia.  

A January 2005 general VA examination reflects that the Veteran 
complained of bilateral knee pain and flare-ups of pain while 
sitting/standing/walking for extended periods of time.  She 
denied swelling or locking of the knee.  Upon physical 
examination, the Veteran walked with a normal gait and used no 
assistive devices.  There was no swelling, effusion, or deformity 
of the knees.  The left knee was tender to patellar compression.  
The Veteran had full range of motion (0 to 140 degrees) of both 
knees, although there was pain at the end of flexion on the left 
knee.  There was no evidence of incoordination, fatigability, or 
evidence of weakened movement against resistance.  
Flexors/extensors revealed a muscle strength of 5/5.  Anterior 
drawer, McMurray's, and lateral instability testing were all 
negative.  The diagnosis was bilateral retropatellar pain 
syndrome.  

VA outpatient treatment records dated from April 2005 to December 
2005 reflect continued complaints for left knee pain.  For 
example, an October 2005 treatment report reflects that the 
Veteran reported intermittent left knee pain and swelling, but 
denied any current symptoms.  Left knee X-ray was normal.  
Physical examination revealed that her gait was normal; there was 
no swelling, instability, or crepitus; knee/ankle reflexes were 
normal; and straight leg testing was negative.  The assessment 
was chronic musculoskeletal pain.  Another treatment record dated 
in October 2005 shows full range of motion of the left knee.  
Although osteoarthritis of the left knee was noted, that finding 
was inconsistent with contemporaneous X-rays which revealed no 
such abnormality.  It was noted, however, that the Veteran had 
poor endurance for daily activity and decreased overall 
performance level secondary to joint pain (including low back 
pain).  Aquatic therapy was recommended at that time.  

A November 2005 VA treatment record shows that the Veteran using 
aquatic therapy with good success.  She had no new medical 
complaints at that time.  

A December 2005 VA treatment record reflects complaints of left 
knee pain and stiffness without crepitus or swelling.  Some 
tenderness at the medial condyle was noted with pressure.  There 
was good patellar tracking and flexion/extension of the left knee 
was within normal range. 

A May 2007 VA examination report shows complaints of worsening 
left knee pain.  The Veteran reported that she had not received 
any recent treatment for her left knee condition, although she 
was in daily pain, and experiencing numbness and tingling in her 
toes, with occasional swelling.  She denied locking or buckling.  
She reported that her knee pain was aggravated by walking, 
sitting, and sleeping.  Tylenol provided some relief.  She did 
not use a cane or brace for ambulation.  She stated that her left 
knee disability interfered with her ability to exercise and that 
she occasionally had to ask her work colleagues to make 
deliveries for her around the office.  

Physical examination revealed that the left knee was slightly 
warm with small effusion.  There was also pain with patellar 
movement and tenderness along the medial/infra/lateral joint 
lines.  Range of motion was from 0 to 130 degrees (110 degrees 
with pain).  There was no evidence of crepitus or lateral 
instability and McMurray's and drawer tests were negative.  The 
knee did exhibit slight weakened movement and incoordination; 
however, there was no change in range of motion with repetition 
despite worsening pain.  The Veteran's gait was normal.  An MRI 
of the left knee revealed an "essentially normal examination," 
with minimal signal abnormality in the patellar tendon, without 
loss of articular cartilage.  The impression was left knee 
patellofemoral pain syndrome.  

A May 2007 VA treatment not reflects that the Veteran reported 
increased left knee pain after her C & P examination; it was 
noted that she had not been treated in the VA clinic since 
October 2005.  She was prescribed Ibuprofen (800mg) at that time.  

A January 2009 VA treatment note shows complains of constant knee 
pain and tingling in the left toes.  The left knee was noted as 
stable.  

A September 2009 VA examination report notes subjective 
complaints of swelling and stiffening of the left knee with 
prolonged sitting/walking.  She also reported occasional knee 
buckling/giving way, stiffness, weakness, and incoordination.  
Current treatment included Ibuprofen, knee brace, heating pad, 
and rest.  She reported that she lost approximately 5 days of 
work over the last 12 months due to her condition(s).  She also 
noted left knee flare-ups, two to three times per week.  

Upon physical examination there was tenderness to the left 
patellar tendon.  Collateral and cruciate ligaments were intact 
and McMurray's test was negative.  In fact, the examiner 
expressly stated that the left knee was stable.  There was no 
knee effusion, patella-femoral compression, or patella 
instability.  Range of motion was from 0 to 90 degrees, with 
pain.  There was no further loss of range of motion of the knee 
from repetitious movement, and there was no loss of endurance, 
increase of fatigue, or weakened movement or incoordination.  She 
walked without any assistance or obvious limp.  

A November 2009 VA emergency department note shows that the 
Veteran presented, ambulatory, with complaints of chronic left 
knee pain and tingling in the left foot.  The record shows that 
the Veteran left the emergency room prior to physician evaluation 
and without notice.  

Analysis - A Compensable Rating Prior to May 15, 2007 

Based on the evidence outlined above, prior to May 15, 2007, a 
compensable rating is not warranted.  On VA examination in 
January 2005, the Veteran's left knee had a full passive and 
active range of motion from 0 to 140 degrees.  Pain was noted at 
the base of deep knee bend, but the Veteran was able to stand 
without assistance, there was no increased pain in repetition, 
and her gait was normal.   

Likewise, VA treatment/physical therapy notes dated from April 
2005 to December 2005 show that the left knee range of motion was 
consistently within normal limits and that her gait was normal.  
There was no swelling, instability, or crepitus upon physical 
examination, and X-ray findings were normal. 

Since the Veteran's range of motion is from 0 to 140 degrees, 
prior to May 15, 2007, a higher rating under Diagnostic Codes 
5260 and 5261 can not be assigned.  The Veteran does not have or 
nearly approximate limitation of leg flexion to 45 degrees, or 
limitation of leg extension to 10 degrees.  Thus, despite the 
subjective complaints of pain and the evidence demonstrating the 
need for medication to alleviate symptoms, there is no basis for 
an increased evaluation due to limitation of motion.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Codes 5260, 5261.  

The Board acknowledges that, in evaluating limitation of motion, 
it is necessary to consider additional functional limitation due 
to factors such as pain, weakness, fatigability and 
incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Veteran complained of left knee pain at her January 2005 VA 
examination . She stated that she had painful flare-ups with 
extended walking/sitting.  She also stated that she was unable to 
run and/or exercise.  A December 2005 VA treatment record 
similarly reflects complaints of left knee pain and stiffness.  
Objectively, there was some tenderness at the medial condyle was 
noted with pressure.  

Despite the above, the evidence as a whole fails to demonstrate 
additional functional limitation such as to render the Veteran's 
disability picture analogous to at least noncompensable levels 
under Diagnostic Code 5260 or 5261.  Indeed, as indicated in the 
January 2005 VA examination report, the Veteran's gait was normal 
and she walked into the examination room without any assistive 
devices.  There was no soft tissue swelling, effusion, or 
deformity.  Muscle strength was 5/5.  McMurray's tests and 
lateral instability tests were negative.  Moreover, the examiner 
noted that there was no pain during knee movements and no further 
evidence of incoordination, fatigability, or weakened movement.  
Finally, at no time prior to May 15, 2007, has the Veteran's left 
knee flexion been less than 140 degrees.  Likewise, her extension 
has not been less than 0 degrees.  Therefore, the overall 
disability picture still is not found to be equivalent to even 
the noncompensable range of motion thresholds under Diagnostic 
Code 5260 or 5261. 

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  As such, if 
the evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the Veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss of 
flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
left knee is not applicable here.  Again, additional limitation 
of function was considered in arriving at this conclusion.

In conclusion, the currently assigned noncompensable evaluation 
for the Veteran's left knee disability, prior to May 15, 2007, is 
appropriate.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Analysis - A Rating in Excess of 10 Percent From May 15, 
2007

From May 15, 2007, the Veteran is not entitled to a rating in 
excess of 10 percent for her left knee disability, even when 38 
C.F.R. §§ 4.40, 4.45 are considered.  With respect to the rating 
codes for limitation of motion, the Veteran's flexion would need 
to be limited to at least 30 degrees or her extension to at least 
15 degrees in order to receive an evaluation of 20 percent or 
more.  

However, May 2007 and September 2009 VA examinations found that 
the Veteran retains 110 degrees and 90 degrees of flexion, 
respectively, and full extension.  Moreover, her range of motion 
was unchanged by pain, weakness, fatigability or incoordination 
following repetitive motion.  Therefore, despite the complaints 
of pain and the objective evidence demonstrating slight weakened 
movement and incoordination (without additional loss of motion), 
there is no basis for an increased evaluation due to limitation 
of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5260, 5261.  

The Board again acknowledges that, in evaluating limitation of 
motion, it is necessary to consider additional functional 
limitation due to factors such as pain, weakness, fatigability 
and incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  In this regard, at the May 2007 VA examination, the 
Veteran complained of daily knee pain, swelling, and problems 
with walking, sitting, and sleeping.  She denied wearing a brace 
or using a cane but stated that she avoided prolonged walking and 
exercise.  More recently, a November 2009 VA medical record shows 
that the Veteran went to the emergency room for chronic left knee 
pain; she left prior to being evaluated however.  Finally, the 
Veteran complained of severe left knee pain, swelling, and 
buckling at her May 2008 hearing before the undersigned.

Despite the above, the evidence as a whole fails to demonstrate 
additional functional limitation such as to render the Veteran's 
disability picture analogous to a 20 percent rating under 
Diagnostic Code 5260 or 5261.  Indeed, as indicated in the May 
2007 VA examination report, the Veteran had slight weakened 
movement and worsening pain with repetition, but there was no 
change in range motion.  Moreover, the Veteran's gait was normal 
and she did not require any assistive devices for ambulation.  
Likewise, upon VA examination in September 2009, the examiner 
stated that there was no loss of range of motion due to pain from 
repetitious movement, nor was there loss of endurance, 
fatigability, weakened movement, or incoordination.  Finally, at 
no time within the rating period on appeal has the Veteran's left 
knee flexion been less than 90 degrees.  Likewise, her extension 
has not been less than 0 degrees. Therefore, the overall 
disability picture still is not found to be equivalent to the 
next higher range of motion thresholds under Diagnostic Code 5260 
or 5261.

Regarding alternate diagnostic codes, as the evidence fails to 
establish ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of the 
tibia or fibula, a higher rating is not possible under Diagnostic 
Code 5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present case, 
the medical findings do not establish loss of both left knee 
flexion and extension to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of VA 
General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of the 
knee may, in some circumstances, be rated separately under 
Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic Code 
5257 is not appropriate.  It is acknowledged that the Veteran has 
complained of giving way of the knee.  Indeed, at the May 2008 
hearing before the undersigned she endorsed swelling, buckling, 
and pain.  Moreover, at the September 2009 VA examination she 
reported that she wears a knee brace.  

However, the claims file does not contain objective evidence of 
instability.  Moreover, left knee arthritis has not been 
established by x-ray findings.  While the Veteran is credible to 
report her perception of the symptoms, the objective testing 
performed at the May 2007 and September 2009 examinations were 
negative for instability and there is no evidence of subluxation 
or arthritis (by X-ray).  Again, as there is no objective 
evidence of instability, separate evaluations for range of motion 
and instability are not warranted here.  In short, the objective 
findings are deemed more probative than the Veteran's statements 
with respect to her instability symptomatology.

In conclusion, the evidence does not support a compensable 
evaluation, prior to May 15, 2007, or an evaluation in excess of 
10 percent for the Veteran's left knee disability at any time 
thereafter.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

2. Entitlement to an evaluation in excess of 10 percent 
prior to September 22, 2009, and a rating in excess of 20 
percent beginning September 22, 2009, for lumbar strain.   

The Veteran contends that her service-connected lumbar disability 
is more severe than that which is represented by the currently 
assigned evaluations.  In particular, she asserts that her back 
condition is manifested by excruciating pain and stiffness, which 
leaves her bedridden at times.  She also endorses neurological 
symptomatology of the left lower extremity.  

The record shows that entitlement to service connection for a 
lumbar spine disability was established in a September 2005 
rating decision.  A 10 percent evaluation was assigned at this 
time, effective from December 20, 2003.  The Veteran timely 
appealed the assignment of this initial rating.  The evaluation 
was increased to the current 20 percent rating in a June 2010 
rating decision, effective September 22, 2009.  

The Veteran's disability has been rated under Diagnostic Code 
5237.  Diagnostic Code 5237 follows the General Rating Formula 
for Diseases and Injuries of the Spine.  The general rating 
formula for diseases and injuries of the spine provides that with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease the 
following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine or forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees of less; or, favorable ankylosis of the 
entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 and 5243.

The rating criteria instruct to evaluate intervertebral disc 
syndrome either under the general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation.  The Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provides as follows:

A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

A 20 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Factual Background

A December 2003 VA treatment note shows complaints of low back 
pain; the Veteran denied leg weakness, parasthesia, and/or 
bladder or bowel dysfunction at that time.  

A July 2004 VA treatment note reflects continuing complaints of 
low back pain.  An October 2004 MRI report of the lumbar spine 
shows no evidence of fracture, bone destruction, spondylolysis, 
or spondylolisthesis.  The impression was a normal lumbar spine.  
A contemporaneous treatment note shows that the Veteran denied 
any neurological symptoms but endorsed increased pain.  Gait was 
normal and straight leg testing was negative.  The assessment was 
chronic lumbosacral strain.  

A January 2005 general VA examination revealed complaints of 
intermittent flare-ups of low back pain, exacerbated by lifting, 
walking, or sitting for extended periods of time.  She reported 
that she was bedridden for a total of 4 days on account her back 
pain over the last 12 months.  It was noted that the Veteran 
walked into the examination room with a normal gait and without 
any assistive devices.  

Examination of the lumbar spine showed no postural abnormalities 
or deformities such as kyphosis or scoliosis.  There were spasms 
of the paravertebral muscles in the lumbar region.  Lumbar spine 
showed forward flexion to 70 degrees; extension to 20 degrees; 
left lateral and right lateral flexion to 30 degrees; and left 
and right rotation to 35 degrees.  Movements of the lumbar spine 
were performed slowly and in a stiff manner with pain on flexion, 
extension, and right rotation.  The assessment was lumbosacral 
strain. 

Private treatment records dated in 2005 from Dr. Barakat show 
that the Veteran's lumbar spine x-rays were normal and that her 
back pain was likely muscular in nature.  

An April 2005 private treatment record from Dr. Reddy shows that 
the Veteran complained of low back pain; she denied numbness or 
tingling.  Physical examination revealed muscle spasm and spinal 
tenderness.  

VA outpatient treatment records dated from April 2005 to December 
2005 show continued complaints of low back pain.  For example, an 
October 2005 treatment note reflects that complaints of constant 
back pain, ranging from 6 to 10 (out of 10) on the pain scale.  
She denied radiating pain, parethesias, weakness, and 
bowel/bladder problems.  She reported that she was unable to 
exercise due to pain and that the TENS unit was not helping.  She 
also reported that all of her X-rays came back as normal.  This 
was confirmed by VA X-rays taken in October 2004.  Reflexes and 
sensory examination was normal and straight leg testing was 
negative.  The assessment was chronic low back pain 
(neurologically intact), with increased lumbar lordosis, and 
limited range of motion in all directions.  She was instructed to 
use a head pad, Ibuprofen, and physical therapy for relief of 
pain.  

An October 2005 VA clinical note shows that the Veteran presented 
with complaints for chronic low back pain, with pain intensity of 
a 7 out 10 on the pain scale.  She endorsed back stiffness but 
denied neurological symptoms.  She recently missed several days 
of work due to back pain.  Ibuprofen and a TENS unit were 
reported as ineffective.  Neurological examination revealed 
normal reflexes, normal strength and sensation, and normal gait.  
The impression was chronic low back pain; she was referred to 
physical therapy for range of motion exercises.  

An October 2005 aquatic physical therapy note shows that the 
Veteran complained of sharp low back pain followed by spasms 
during ambulation.  Current medications included Ibuprofen, 
Cyclobenzaprine, and Meloxicam.  Upon physical examination, she 
displayed acute distress in L4-5 paraspinals, right facets, and 
left scapular areas.  No findings were provided as to flexion and 
extension; however, side bending (left and right) was to 10 
degrees, left rotation was to 25 degrees, and right rotation was 
to 20 degrees.  The physical therapist noted that the Veteran 
showed "good rehab potential."  A December 2005 physical 
therapy note reflects similar objective and subjective findings, 
with limited improvement from treatment due to work schedule and 
illness.  

A May 2007 VA examination report notes that the Veteran reported 
increased spasms and stiffness in her back.  In particular, she 
endorsed lumbar pain three times per week, which frequently 
occurred at night.  She denied radiation of pain, numbness, 
tingling, and weakness of the lower extremities.  She stated that 
she was bedbound due to back pain for three days in 2004 and that 
she missed three days of work at that time.  Aggravating factors 
included prolonged walking, standing, or lifting.  Treatment was 
limited to Ibuprofen and a heating pad.  She could no longer run 
or exercise due to back pain.  

Upon physical examination, there was tenderness to palpation from 
L1 to L5 with bilateral paraspinal tenderness.  Forward flexion 
was 90 degrees, with pain commencing at 60 degrees; extension was 
to 10 degrees, with pain; lateral bending was to 25 degrees, 
bilaterally, with pain; and rotation was to 30 degrees, 
bilaterally, with pain.  The back exhibited slight weakened 
movement and incoordination; however, there was no worsening of 
pain or change of range of motion with repetition.  The Veteran's 
gait was normal and it was noted that the lumbar spine X-rays 
were unremarkable.  The impression was lumbar strain.   

A January 2009 VA treatment note shows that the Veteran 
complained of tingling in the 3rd, 4th and fifth toes; while the 
assessment was neuropathy, it was noted that an MRI and EMG 
needed to be ordered (presumably to confirm the presence of 
neuropathy). 

A September 2009 VA examination shows that the Veteran complained 
of throbbing toes, stiffness in the back, and an inability to 
engage in certain employment and exercise due to back pain.  Upon 
physical examination, increased lumbar lordosis was noted; 
however there was no muscle spasm present.  The Veteran stated 
that her back was too painful to do any extending from the 
neutral position.  Forward flexion was to 40 degrees; lateral 
bending, bilaterally, was to 10 degrees, with pain; and rotation 
was to 45-50 degrees, bilaterally.  There was no loss of range of 
motion secondary to pain from repetitive movements, and no loss 
of endurance, increased fatigue, and/or weakened 
movement/incoordination. 

Straight leg raising was 30 to 35 degrees with pain; Patrick test 
was negative.  The Veteran was able to sit up from the supine 
positions and get off the examination table.  She also walked 
from room to room without assistive aids and there was no obvious 
limp.  A MRI of the lumbar spine (from February 2009) revealed 
that the intervertebral discs were unremarkable without a 
significant protrusion or herniation.  The impression was 
negative lumbosacral spine with incidental finding of a conjoined 
root, not clinically significant.  The final diagnosis was 
lumbosacral back strain with increased lumbar lordosis.  

A November 2009 clinical note shows that the Veteran presented 
with complaints of left foot numbness and coldness.  Physical 
examination revealed good pulses and skin was not sensitive to 
the touch.  

In conjunction with the September 2009 VA examination, an EMG 
study was ordered to address the Veteran's claimed neurological 
symptomatology.  The EMG study was conducted in December 2009; 
its findings were normal.  



Analysis 

At the outset, it is noted that the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic Code 
5293.  Therefore, higher ratings cannot be assigned here on the 
basis of incapacitating episodes for any portion of the period on 
appeal.  

However, the Board finds that, as of May 15, 2007, the Veteran is 
entitled to a higher, 20 percent rating.  Indeed, the May 15, 
2007, VA examination shows that the Veteran experienced pain with 
forward flexion of the spine beginning at 60 degrees and 
continuing to 90 degrees.  There was also demonstrated weakened 
movement and incoordination.  In light of these objective 
findings, and further considering the factors set forth in DeLuca 
(i.e., weakened movement, incoordination, etc.,), the Board finds 
that the Veteran's back symptomatology is more nearly 
approximated by the next higher 20 percent rating, as of May 15, 
2007.  

While the Veteran is entitled to a 20 percent rating as of May 
15, 2007, the evidence does not demonstrate that a rating in 
excess of 10 percent is warranted prior to that date.  

In this regard, the January 2005 VA examination revealed forward 
flexion to 70 degrees, and a combined range of motion of 
thoracolumbar spine of 220 degrees.  These findings are 
contemplated by the currently assigned 10 percent rating for the 
period prior to May 15, 2007.  Moreover, none of the VA or 
private treatment records dated prior to May 15, 2007, show 
muscle spasm or guarding severe enough to result in abnormal gait 
or abnormal spinal contour.  In fact, the January 2005 examiner 
expressly found that there were no postural abnormalities or 
deformities, including kyphosis or scoliosis.  And while spasms 
were present, the examiner noted that the Veteran walked into the 
examination room with a normal gait and without any assistive 
devices.  

It is noted that in evaluating musculoskeletal disabilities, the 
Board must consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination. 
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this 
regard, the Board acknowledges the Veteran's complaints of low 
back pain raised at her 2005 VA examination and during her VA 
physical therapy sessions in 2005.  For example, at her January 
2005 VA examination, she endorsed intermittent flare-ups, causing 
her to miss four days of work in 2004.  She treated her low back 
disability with over the counter medication, stretching 
exercises, and a TENS unit.  She also alleviated her symptoms 
with bed rest and the avoidance of certain physical activities.  
An October 2005 physical therapy note shows that she also 
endorsed back spasms with ambulation.  

In addition to the consistent subjective complaints of low back 
pain and spasm noted above, the January 2005 VA examination also 
shows paravertebral spasm and slow, stiff movement with 
flexion/extension.  However, despite these complaints and 
findings, the competent evidence does not demonstrate additional 
functional limitation such as to enable the conclusion that the 
Veteran's disability picture is most nearly approximated by the 
next-higher 20 percent evaluation under Diagnostic Code 5237, 
prior to May 15, 2007.  Indeed, the VA examiner in January 2005 
noted that the Veteran walked with a normal pattern gait and 
without any assistive devices; other VA treatment records dated 
throughout 2004 and 2005 consistently show normal gait, normal 
reflex/sensory/motor findings, and normal X-rays of the lumbar 
spine.   

Given these findings, the Board concludes that the Veteran's 
complaints of pain, standing alone, cannot here serve as a viable 
basis for an increased rating, prior to May 15, 2007, under 
DeLuca.

Entitlement to a rating in excess of 20 percent as of May 
15, 2007 

Again, while the evidence outlined above supports a 20 percent 
rating as of May 15, 2007, there is no basis for a rating in 
excess of that amount for any portion of the period on appeal.  
Indeed, in order for the next higher, 40 percent rating to be 
assigned, the evidence would have to demonstrate forward flexion 
of the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Here, the objective 
findings shown upon VA examination in September 2009 indicate 
that the Veteran has forward flexion to 40 degrees; notably, such 
movement was performed without any notation of pain.  There is 
also no evidence that the Veteran's thoracolumbar spine is 
ankylosed; indeed, although the Veteran stated that her back was 
too painful to extend from the neutral position, she was able to 
sit up from the supine position and get of the examination table, 
in addition to being able walk down the hall without the use of 
any assistive aids.  The examiner also noted that there was no 
obvious limp.  

As noted above, the Board must consider additional functional 
limitation due to factors such as pain, weakness, fatigability, 
and incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  In this regard, the Board acknowledges the Veteran's 
complaints of low back pain raised at her September 2009 VA 
examination and at her May 2008 hearing before the undersigned.  
For example, at her September 2009 VA examination, she endorsed 
daily stiffness and problems with lying down on her back.  She 
also stated that her back hurt too much to extend from a neutral 
position.  Treatment for her low back included Ibuprofen, a 
heating pad, and an ergonomic chair at work.  She stated that 
walking, standing, and exercise all precipitated pain.  At her 
May 2008 hearing before the undersigned, she likewise endorsed 
stiffness and constant pain.  

In addition to the consistent complaints of low back pain and 
stiffness noted above, the September 2009 VA examination also 
shows that there was increased lumbar lordosis when standing and 
that there was pain with lateral bending.  However, despite these 
complaints and findings, the competent evidence does not 
demonstrate additional functional limitation such as to enable 
the conclusion that the Veteran's disability picture is most 
nearly approximated by the next-higher 40 percent evaluation 
under Diagnostic Code 5237.  Indeed, the VA examiner in 2009 
expressly stated that there was no further loss of range of 
motion of the back secondary to any pain from repetitious 
movements of at least three times, loss of endurance, fatigue, 
weakened movement, or incoordination.  Moreover, the examiner 
found no spasms upon examination, and noted that the Veteran was 
able to walked from the room and down the hall without any 
assistive aids and with no obvious limp.  

Given these findings, the Board concludes that the Veteran's 
complaints of pain, standing alone, cannot here serve as a viable 
basis for an increased rating under DeLuca. 

The Board further notes that under Note (1) to the General Rating 
Formula for Disabilities of the Spine, associated objective 
neurological abnormalities should be rated separately under an 
appropriate Diagnostic Code.  However, although the Veteran has 
raised multiple radicular complaints regarding her left 
foot/toes, a separate neurologic rating is not warranted here.  
Indeed, the December 2009 EMG (performed in conjunction with the 
September 2009 VA examination) demonstrated a completely "normal 
study."  Left plantar nerve conduction studies (NCS) were 
normal; left peroneal sensory NCS were normal; left peroneal and 
tibial motor NCS were normal; and need examination of the muscles 
was normal.  Upon VA examination in September 2009, although 
straight leg raise did cause pain, it was of questionable 
significance.  The examiner provided a provisional diagnosis of 
left lumbar radiculopathy pending the aforementioned EMG study, 
which found no such nerve/sensory deficits.  It is further noted 
that a February 2009 MRI revealed no protrusions or herniation; 
the impression was negative lumbosacral spine, with incidental 
finding of conjoined root, not clinically significant.  Given the 
absence of objective neurologic disability associated with the 
Veteran's lumbosacral strain, assignment of a separate rating is 
not appropriate. See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2007).

In conclusion, the competent evidence supports no higher than a 
10 percent evaluation for the Veteran's lumbosacral strain, prior 
to May 15, 2007, and no higher than a 20 percent rating as of May 
15 2007.  The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where appropriate. 
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an initial compensable evaluation prior to May 15, 
2007, and in excess of 10 percent as of May 15, 2007, for left 
knee patellofemoral pain syndrome, is denied.  

Entitlement to an initial rating in excess of 10 percent prior to 
May 15, 2007, for lumbosacral strain is denied.  

Entitlement to an initial 20 percent rating as of May 15, 2007, 
for lumbosacral strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


